UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 15, 2008 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (314) 854-8520 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 14, 2008, Mr. Douglas D. Hommert tendered his resignation as a director of FutureFuel Corp. and as a director of its subsidiary, FutureFuel Chemical Company, due to time constraints.He retains his positions as Executive Vice President, Secretary and Treasurer of FutureFuel Corp. and as Executive Vice President of FutureFuel Chemical Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By: /s/ Douglas D. Hommert Douglas D. Hommert, Executive Vice President, Secretary and Treasurer Date:January 15, 2008 2
